                                   Case 3:20-cv-06453-JD Document 102 Filed 08/05/21 Page 1 of 2



                           1     STUART G. GROSS (#251019)
                                 sgross@grosskleinlaw.com
                           2     GEORGE A. CROTON (#323766)
                           3     gcroton@grosskleinlaw.com
                                 TIMOTHY S. KLINE (#319227)
                           4     tk@grosskleinlaw.com
                                 GROSS & KLEIN LLP
                           5     The Embarcadero
                                 Pier 9, Suite 100
                           6     San Francisco, CA 94111
                           7     t (415) 671-4628
                                 f (415) 480-6688
                           8
                                 Attorneys for Plaintiffs Friends of Gualala
                           9     River and Center for Biological Diversity
                          10

                          11                                   UNITED STATES DISTRICT COURT

                          12                             NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO, CA 94111




                          13                                      SAN FRANCISCO DIVISION
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14

                          15
                                  FRIENDS OF GUALALA RIVER, et al.,                   Case No. 20-cv-06453-JD
                          16
                                                 Plaintiffs,
                          17                                                          NOTICE OF PRELIMINARY
                                         vs.                                          INJUNCTION APPEAL
                          18

                          19      GUALALA REDWOOD TIMBER, LLC,

                          20                     Defendant.
                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
                               NOTICE OF PRELIMINARY INJUNCTION APPEAL; Case No. 20-cv-06453-JD
                                   Case 3:20-cv-06453-JD Document 102 Filed 08/05/21 Page 2 of 2



                           1           PLEASE TAKE NOTICE that Plaintiffs Friends of Gualala River and Center for

                           2   Biological Diversity hereby appeal to the United States Court of Appeals for the Ninth Circuit

                           3   from the August 3, 2021 Order (ECF No. 100) denying Plaintiffs’ Motion for Preliminary

                           4   Injunction.

                           5

                           6   Dated: August 5, 2021                                 Respectfully submitted,

                           7

                           8                                                         GROSS & KLEIN LLP

                           9
                                                                                     By      /s/ Stuart G. Gross
                          10                                                                 STUART G. GROSS
                          11                                                                 Counsel for Plaintiffs Friends of
                                                                                             Gualala River and Center for
                          12
                                                                                             Biological Diversity
SAN FRANCISCO, CA 94111




                          13
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14

                          15

                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
                               NOTICE OF PRELIMINARY INJUNCTION APPEAL; Case No. 20-cv-06453-JD
                                                                                                                                 1
